DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application no. 201811642990.3 filed in China on 12/29/2018. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55. 

Specification Objections
The title is objected because the title is not clear. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract is lengthy and uses implied phrases like “the present disclosure”; hence it is objected and the applicant is reminded to use the above mentioned guidelines.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 37 and 69 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 16, 26, and 46 of U.S. Patent Application No. 17447196. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components: (I) determine a plurality (one or more) of first reference lines associated with the coding unit, the plurality of first reference lines being along a first side of the coding unit and each of the plurality of first reference lines including a plurality of first reference pixels; (II) determine a a plurality (one or more) of second reference lines associated with the coding unit, the plurality of second reference lines being along a second side of the coding unit and each of the plurality of second reference lines including a plurality of second reference pixels, and (III) determine a predicted coding unit corresponding to the coding unit based on a plurality of target predicted values of the plurality of pixels in the coding unit. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-32, 35-39 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panusopone et al. (US 20170347102 A1) hereinafter Panusopone.
Regarding claim 21,
Panusopone teaches a system, comprising: 
at least one storage medium including a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions [0005], the at least one processor is directed to cause the system to: 
determine a coding unit in an image, the coding unit including a plurality of pixels (CU, Fig. 8); 
determine a plurality of first reference lines associated with the coding unit, the plurality of first reference lines being along a first side of the coding unit and each of the plurality of first reference lines including a plurality of first reference pixels (reference rows/lines [0087], Fig. 8); 
determine a plurality of second reference lines associated with the coding unit, the plurality of second reference lines being along a second side of the coding unit and each of the plurality of second reference lines including a plurality of second reference pixels (reference columns/lines [0087], Fig. 8);
for each of the plurality of pixels in the coding unit, determine a target predicted value of the pixel based on at least one of the plurality of first reference lines or the plurality of second reference lines according to a prediction mode and determine a predicted coding unit corresponding to the coding unit based on a plurality of target predicted values of the plurality of pixels in the coding unit (intra prediction may generate predictors from multiple reference tiers for intra directional modes, such as generating a predictor based on neighbors from both the reference row adjacent to the top and the reference column adjacent to the side, or from reference rows and/or columns in reference tiers that are not adjacent to the coding unit [0087]-[0089]; Fig. 7); 

Regarding claim 22,
Panusopone teaches all the features of claim 21, as outlined above. 
Panusopone further teaches determine whether the prediction mode satisfies a prediction condition (in HEVC, for example, which allows 35 possible intra prediction modes, each intra prediction unit “PU” selects one intra prediction mode to be used, and the projected neighbors along reference column may serve as the reference line for horizontal modes “modes 2-17” and projected neighbors along reference row may serve as the reference line for vertical modes “modes 19-34” [0077]; the JVET compression tools for intra prediction include 67 intra prediction modes “planar, DC, and 65 intra, or angular, directional modes” [0086]; Fig. 7B); and 
in response to determining that the prediction mode satisfies the prediction condition (For the JVET mode 2 or mode 66 example, predictor pixel at coordinate (x,y), P(x,y), is calculated as described in Equation (2) [0096]-[0097]), 
determine a first intermediate predicted value of the pixel based on at least one of the plurality of first reference lines (Recon[x+y+2,-1] represents pixel on one of the reference lines); determine a second intermediate predicted value of the pixel based on at least one of the plurality of second reference lines (Recon[-1,x+y+2] represents pixel on the second of the reference lines); and determine the target predicted value of the pixel based on the first intermediate predicted value and the second intermediate predicted value (Equation (2) [0096]-[0097]). 

Regarding claim 23,
Panusopone teaches all the features of claim 23, as outlined above. 
Panusopone further teaches the prediction condition includes that an angle of the prediction mode is within a predetermined range (A specific example of the disclosed techniques is now described using JVET mode 2 and mode 66, but it should be understood that the ideas disclosed for weighted angular prediction may cover one or more of the JVET angular modes [0095]-[0097]).

Regarding claim 24,
Panusopone teaches all the features of claim 22, as outlined above. 
Panusopone further teaches for each of the at least one of the plurality of first reference lines, determine a first initial predicted value corresponding to the pixel based on at least one of the plurality of first reference pixels on the first reference line; and determine the first intermediate predicted value of the pixel based on at least one first initial predicted value corresponding to the at least one of the plurality of first reference lines (Recon[-1,x+y+2] represents pixel on the reference line, multiplied by weight to represent the first intermediate predicated value, Equation (2) [0096]-[0097]).

Regarding claim 25,
Panusopone teaches all the features of claim 24, as outlined above. 
Panusopone further teaches determine a first projected pixel corresponding to the pixel on the first reference line based on the prediction mode; and determine a value of the first projected pixel as the first initial predicted value corresponding to the pixel (the reference row adjacent to the top and the reference column adjacent to the side [0087]).

Regarding claim 26,
Panusopone teaches all the features of claim 24, as outlined above. 
Panusopone further teaches determine two first reference pixels corresponding to the pixel on the first reference line based on the prediction mode (A reference line may include at least one of a reference row, a reference column, or a combination of a reference row and reference column…. the techniques disclosed herein may be extended to multiple reference lines to support multiple line-based intra prediction by properly adjusting a distance between the predictor position and projected position…. For example, where two reference lines are used, one reference line may indicate the main reference line and a second reference line may indicate the side reference line [0089]); and determine the first initial predicted value corresponding to the pixel by performing an interpolation on the two first reference pixels (Third, the projected pixel value(s) on the main reference line may be combined with the projected pixel value(s) on the side reference.  One example for combination, as shown in Equation (1), is to weight the values according to distance between the predictor pixels and projected pixel positions on the main and side references [0090]).  

Regarding claim 27,
Panusopone teaches all the features of claim 24, as outlined above. 
Panusopone further teaches determine for each of the at least one first initial predicted value, determine a weighting Preliminary Amendment Attorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2019/126589)Page 5 of 11coefficient corresponding to the first initial predicted value based on a distance between the pixel and a first reference line corresponding to the first initial predicted value according to the prediction mode “For the JVET mode 2 or mode 66 example”; and determine the first intermediate predicted value of the pixel by weighting the at least one first initial predicted value based on at least one weighting coefficient corresponding to the at least one first initial predicted value (Recon[-1,x+y+2] represents pixel on the reference line, multiplied by weight “distance” to represent the first intermediate predicated value, Equation (2) [0096]-[0097]). 

Regarding claim 28,
Panusopone teaches all the features of claim 24, as outlined above. 
Panusopone further teaches determine the second intermediate predicted value of the pixel based on at least one second initial predicted value corresponding to the at least one of the plurality of second reference lines (the reference row adjacent to the top and the reference column adjacent to the side [0087]; Recon[x+y+2, -1] represents pixel on the second reference line, multiplied by weight “distance” to represent the second intermediate predicated value, Equation (2) [0096]-[0097]).

Regarding claim 29,
Panusopone teaches all the features of claim 28, as outlined above. 
Panusopone further teaches determine a second projected pixel corresponding to the pixel on the second reference line based on the prediction mode; and determine a value of the second projected pixel as the second initial predicted valuePreliminary Amendment Attorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2019/126589)Page 6 of 11corresponding to the pixel (the reference row adjacent to the top and the reference column adjacent to the side [0087]; Recon[x+y+2, -1] represents pixel on the second reference line, multiplied by weight “distance” to represent the second intermediate predicated value, Equation (2) [0096]-[0097]).

Regarding claim 30,
Panusopone teaches all the features of claim 28, as outlined above. 
Panusopone further teaches determine two second reference pixels corresponding to the pixel on the second reference line based on the prediction mode (A reference line may include at least one of a reference row, a reference column, or a combination of a reference row and reference column…. the techniques disclosed herein may be extended to multiple reference lines to support multiple line-based intra prediction by properly adjusting a distance between the predictor position and projected position…. For example, where two reference lines are used, one reference line may indicate the main reference line and a second reference line may indicate the side reference line [0089]); and determine the second initial predicted value corresponding to the pixel by performing an interpolation on the two second reference pixels (Third, the projected pixel value(s) on the main reference line may be combined with the projected pixel value(s) on the side reference.  One example for combination, as shown in Equation (1), is to weight the values according to distance between the predictor pixels and projected pixel positions on the main and side references [0090]).  
Regarding claim 31,
Panusopone teaches all the features of claim 28, as outlined above. 
Panusopone further teaches for each of the at least one second initial predicted value, determine a weighting coefficient corresponding to the second initial predicted value based on a distance between the pixel and a second reference line corresponding to the second initial predicted value according to the prediction mode “For the JVET mode 2 or mode 66 example”; and determine the second intermediate predicted value of the pixel by weighting the at least one second initial predicted value based on at least one weighting coefficient corresponding to the at least one second initial predicted value (Recon[x+y+2, -1] represents pixel on the second reference line, multiplied by weight “distance” to represent the second intermediate predicated value, Equation (2) [0096]-[0097]).

Regarding claim 32,
Panusopone teaches all the features of claim 22, as outlined above. 
Panusopone further teaches for determine a first weighting coefficient corresponding to the first intermediate predicted value, wherein the first weighting coefficient is associated with a first global distance between the pixel and the at least one of the plurality of first reference lines and a second global distance between the pixel and the at least one of the plurality of second reference lines (Recon[-1,x+y+2] represents pixel on the reference line, multiplied by weight to represent the first intermediate predicated value); determine a second weighting coefficient corresponding to the second intermediate predicted value based on the first weighting coefficient (Recon[x+y+2, -1] represents pixel on the second reference line, multiplied by weight “normalized distance” to represent the second intermediate predicated value); and determine the target predicted value of the pixel by weighting the first intermediate predicted value and the second intermediate predicted value based on the first weighting coefficient and the second weighting coefficient (Equation (2) [0096]-[0097]).

Regarding claim 35,
Panusopone teaches all the features of claim 22, as outlined above. 
Panusopone further teaches determine whether the prediction mode satisfies a filtering condition; and in response to determining that the prediction mode satisfies the filtering condition, perform a filtering operation on the plurality of first reference pixels of each of the plurality of first reference lines and the plurality of second reference pixels of each of the plurality of second reference lines (After the best intra prediction modes for a CU 102 have been selected, the encoder can generate a prediction CU 402 using those modes.  When the selected modes are directional modes, a 4-tap filter can be used to improve the directional accuracy.  Columns or rows at the top or left side of the prediction block can be adjusted with boundary prediction filters, such as 2-tap or 3-tap filters [0038] –[0039]).  

Regarding claim 36,
Panusopone teaches all the features of claim 21, as outlined above. 
Panusopone further teaches wherein the prediction mode includes at least one of a DC prediction mode, a planar prediction mode, or an angle prediction mode (Thus, where 0 is the planar mode 1, is the DC planar mode, assume the 65 angular modes are modes 2-66 “i.e., 65 angular modes” [0095]-[0097]).  

Regarding claims [37-39] “method” and claim 69 “CRM” are rejected under the same reasoning as claims [21-23] “system”, where  Panusopone further teaches system/method [0004]-[0005].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone, in view of LEE (US 20210211717 A1) hereinafter LEE.
Regarding claim 33, 
Panusopone teaches all the features with respect to claim 21, as outlined above. 
Panusopone further teaches determine the target predicted value of the pixel based on at least one of the plurality of first reference lines or at least one of the plurality of second reference lines (An exception to weighted angular prediction may occur when a projected reference position on the side reference refers to a reconstructed position that is not available. There are several ways to handle the exception; e.g., disable weighted angular prediction and use projected pixel position on the main reference only [0098]).  
Panusopone did not explicitly teach in response to determining that the prediction mode does not satisfy the prediction condition, determine the target predicted value of the pixel based on at least one of the plurality of first reference lines or at least one of the plurality of second reference lines.  
LEE21 teaches in response to determining that the prediction mode does not satisfy the prediction condition, determine the target predicted value of the pixel based on at least one of the plurality of first reference lines or at least one of the plurality of second reference lines (switching from bi-directional to uni-directional based on prediction mode [0408][0415][0418]; Fig. 28 and 29]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of LEE1 to the teachings of Panusopone. The motivation for such an addition would be to an obvious alternative mode to handle the exception of unreconstructed samples  (LEE21 [0408][0415][0418]; Figs. 26, 28 and 29]).

Regarding claim 34, 
Panusopone teaches all the features with respect to claim 21, as outlined above. 
Panusopone further teaches perform a filtering operation on the plurality of first reference pixels of each of the plurality of first reference lines and the plurality of second reference pixels of each of the plurality of second reference lines (After the best intra prediction modes for a CU 102 have been selected, the encoder can generate a prediction CU 402 using those modes.  When the selected modes are directional modes, a 4-tap filter can be used to improve the directional accuracy.  Columns or rows at the top or left side of the prediction block can be adjusted with boundary prediction filters, such as 2-tap or 3-tap filters [0038][0039]).  
Panusopone did not explicitly teach in response to determining that size of the coding unit is higher than the Preliminary AmendmentAttorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/126589)Page 8 of 11predetermined size, perform a filtering.
LEE21 teaches in response to determining that size of the coding unit is higher than the Preliminary AmendmentAttorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/126589)Page 8 of 11predetermined size, perform a filtering (The filtering may be adaptively performed based on at least one of the intra prediction mode of the current block or a size of the transform block for the current block [0253][0254][0285][0287][0288]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of LEE21 to the teachings of Panusopone. The motivation for such an addition would be to adapt filtering condition based on the block size as well as the intraprediction modes to enhance the smoothing/prediction performance (LEE21 [0253][0254][0285][0287][0288]).
Please note: LEE21 (Fig. 14) explain the concept of multiple reference lines, and hence can be used to handle the independent claims.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Panusopone, in view of LEE (US 20190238835 A1) hereinafter LEE19.
Regarding claim 34, 
Panusopone teaches all the features with respect to claim 21, as outlined above. 
Panusopone further teaches perform a filtering operation on the plurality of first reference pixels of each of the plurality of first reference lines and the plurality of second reference pixels of each of the plurality of second reference lines (After the best intra prediction modes for a CU 102 have been selected, the encoder can generate a prediction CU 402 using those modes.  When the selected modes are directional modes, a 4-tap filter can be used to improve the directional accuracy.  Columns or rows at the top or left side of the prediction block can be adjusted with boundary prediction filters, such as 2-tap or 3-tap filters [0038][0039]).  
Panusopone did not explicitly teach in response to determining that size of the coding unit is higher than the Preliminary AmendmentAttorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/126589)Page 8 of 11predetermined size, perform a filtering.
LEE19 teaches in response to determining that size of the coding unit is higher than the Preliminary AmendmentAttorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/126589)Page 8 of 11predetermined size, perform a filtering (when the size of the current block is equal to or less than 32x32, filtering may be performed on only one line at the block boundary; otherwise, filtering may be performed on multiple lines including the one line at the block boundary [0181][0184][0273][0280][0281]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of LEE19 to the teachings of Panusopone. The motivation for such an addition would be to adapt filtering condition based on the block size as well as the intraprediction modes to enhance the smoothing/prediction performance (LEE19 [0181][0184][0273][0280][0281]).
Please note: LEE19 (Figs. 18, 21-24) explain the concept of multiple reference lines, and hence can be used to handle the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419